48 F.3d 1217NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Charles H. TRAMMELL, Plaintiff--Appellant,v.Edward C. MORRIS, DEPUTY DIRECTOR, VIRGINIA DEPARTMENT OFCORRECTIONS;  W. P. Rogers, Regional Administrator, VirginiaDepartment of Corrections;  Commonwealth of Virginia;  R. H.Allen, Ombudsman, Virginia Department of Corrections;  JoyceM. Holmes, Ombudsman, Virginia Department of Corrections;David A. Williams, Warden/Deceased, Powhatan CorrectionalCenter;  Donald R. Guillory, Warden, Powhatan CorrectionalCenter;  Patrick Gurney;  E. C. Dunmoodie;  Janet Bain,Institutional Hearing Officer, Powhatan CorrectionalOfficer;  Ronald L. Cassel, Lieutenant, PowhatanCorrectional Center;  N. W. Laury, Sergeant, PowhatanCorrectional Center;  R. L. Allen, Sergeant, PowhatanCorrectional Center;  B. Carabello, Counselor, PowhatanCorrectional Center;  R. Villars, Counselor, PowhatanCorrectional Center, Defendants--Appellees.
No. 94-6429.
United States Court of Appeals, Fourth Circuit.
Submitted:  Feb. 16, 1995Decided:  March 3, 1995

Charles H. Trammell, Appellant Pro Se.  Pamela Anne Sargent, Assistant Attorney General, Richmond, VA, for Appellees.
Before HAMILTON and MOTZ, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Charles H. Trammell appeals from the district court's order granting summary judgment to the Defendants in his 42 U.S.C. Sec. 1983 (1988) action alleging denial of due process and excessive force in connection with the search of his cell and the subsequent disciplinary proceedings instituted against him.  Trammell filed a Sec. 1983 action in Virginia state court in 1992 based on the same conduct at issue in this case.  Trammell's claims were dismissed after a hearing at which he testified.  Therefore, we agree with the district court's order finding that the claims in this appeal are barred by res judicata.  Under 28 U.S.C. Sec. 1738 (1988), state court judgments in Sec. 1983 actions are entitled to both issue preclusive effect, Allen v. McCurry, 449 U.S. 90 (1980), and claim preclusive effect, Migra v. Warren City Sch. Dist. Bd. of Educ., 465 U.S. 75 (1984).  Accordingly, we affirm substantially on the reasoning of the district court.*  Trammell v. Morris, No. CA-93-1402-AM (E.D. Va.  Mar. 24, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.



*
 In any event, the district court properly concluded, after addressing each of Trammell's claims on the merits, that he failed to state a Sec. 1983 claim